DETAILED ACTION
1.	REASONS FOR ALLOWANCE:
	Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claims 1-10 are allowable because Dong et al (Pub. No.: US 2016/0204894 cited by applicant), Ye et al (Pub. No.: US 2020/0106521 cited by applicant), and Matsuda et al (Pub. No.: US 2020/0382235), take alone or in combination, fails to teach to receive a receiving signal obtained after a transmission signal is propagated via an optical link, pilot signals being inserted into the transmission signal and being located on a plane in a Stokes space; convert the pilot signals received in a Jones space in the receiving signal from the Jones space into the Stokes space to obtain Stokes vectors of the pilot signals; and estimate a velocity of a polarization change of the optical link according to the Stokes vectors of the pilot signals.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dong et al (Pub. No.: US 2016/0204894 cited by applicant) discloses stokes vector based transmission and detection of optical polarization division multiplexed signals.
Ye et al (Pub. No.: US 2020/0106521 cited by applicant) discloses apparatus and method for monitoring change of polarization state resulted from optical link and optical receiver.
Matsuda et al (Pub. No.: US 2020/0382235) discloses optical communication device.

3.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-

3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or
relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700.
/HANH PHAN/Primary Examiner, Art Unit 2636